Citation Nr: 0434016	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  91-44 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August to November 1979, 
and from February 1980 to January 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1991 rating action that denied service connection 
for an acquired psychiatric disorder.  A Notice of 
Disagreement was received subsequently in July 1991, and a 
Statement of the Case (SOC) was issued in August 1991.  A 
Substantive Appeal was received in October 1991.

This appeal also arises from a June 2002 RO determination (as 
reflected in the Supplemental SOC (SSOC) dated that month) 
that denied service connection for an acquired psychiatric 
disorder, to include PTSD as a result of personal assault.  
Another SSOC was issued in July 2004, reflecting the RO's 
continued denial of service connection.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action on her part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  These 
provisions include enhanced duties to notify and assist 
claimants.

Appellate review discloses that the medical evidence 
currently of record is insufficient to fairly evaluate the 
claim on appeal.  Hence, specific additional development is 
warranted.  

In January 2004, the RO arranged for the veteran to undergo 
VA psychiatric examination.  Appellate review discloses that 
the veteran failed to report for the examination scheduled 
for a date in March 2004; hence, medical information needed 
to adjudicate the claim was not received, and the denial of 
the claim was continued.  However, the record does not 
contain any copy of any notice of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility, and it is thus unclear as to whether she was aware 
of the consequences of not reporting for the examination.  

Under these circumstances, the Board finds that the veteran 
should be given another opportunity to aid VA in obtaining 
information needed to fairly adjudicate the claim on appeal 
by reporting for the necessary examination.  The veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2004).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to her and her representative by the 
VA medical facility at which it was to have been conducted.

The record also indicates continuing psychiatric treatment 
and evaluation of the veteran at the Providence, Rhode Island 
VA Medical Center (VAMC).  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding records of psychiatric treatment and evaluation 
of the veteran from the Providence VAMC from September 2003 
to the present time, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  

Lastly, the RO should give the veteran and her representative 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal, notifying her that she has 
a full one-year period for response.  See 38 U.S.C.A § 5103; 
but see also Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to 
clarify that the VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should also request the veteran to submit all evidence in her 
possession (of which she was not previously notified).  After 
providing the required notice, the RO should obtain any 
additional evidence for which she provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The action identified above is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain from the 
Providence VAMC copies of all records of 
psychiatric treatment and/or evaluation 
of the veteran from September 2003 to the 
present time.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should send the veteran and 
her representative a letter requesting 
her to provide sufficient information and 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
she has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo examination by a 
VA psychiatrist.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of her documented medical 
history and assertions.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

With respect to each diagnosed acquired 
psychiatric disorder, the examining 
physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that (a) the in-service 
personal assault claimed by the veteran 
actually occurred; and, if so (b) whether 
the currently diagnosed disability is 
medically related to the personal 
assault.  If the occurrence of the 
claimed in-service personal assault is 
not established, the physician should 
opine whether it is at least as likely as 
not that any currently diagnosed 
psychiatric disability is otherwise 
medically related to the veteran's active 
military service.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

5.  If the veteran fails to report for 
the scheduled VA examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination sent to 
her by the VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.         
 
8.  If the  benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and her representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.        §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


